                                             Case 5:19-cv-03614-VKD Document 43 Filed 11/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     JANIE COLLINS,                                       Case No. 19-cv-03614-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          DISMISSAL
                                  10

                                  11     SANTA CLARA VALLEY
                                         TRANSPORTATION AUTHORITY,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14           On September 1, 2020, the Court conditionally granted the motion by AllAccess Law

                                  15   Group and attorneys Irene Karbelashvili and Irakli Karbelashvili to withdraw as plaintiff Janie

                                  16   Collins’s counsel of record. Dkt. No. 37. In that order, the Court stayed this action through

                                  17   October 1, 2020 to give Ms. Collins an opportunity to either find new counsel or to file an

                                  18   appearance on her own behalf. Id. Additionally, Ms. Collins was advised that her failure to

                                  19   comply with court orders and court-ordered deadlines may result in the dismissal of this case for

                                  20   her lack of attention to it and failure to prosecute this matter. Id.

                                  21           In the interim, Ms. Collins’s counsel were directed to continue to accept service of papers

                                  22   for the purpose of forwarding them to Ms. Collins, until Ms. Collins appears by other counsel or

                                  23   indicates that she intends to represent herself, or until the Court orders otherwise. Id. The record

                                  24   indicates that counsel forwarded a copy of the September 1, 2020 order to Ms. Collins. Dkt. No.

                                  25   38.

                                  26           Ms. Collins has not entered an appearance indicating that she intends to proceed pro se,

                                  27   and no new counsel has made an appearance on her behalf. Ms. Karbelashvili has filed a

                                  28   declaration stating that counsel have continued to accept service of all papers for the purpose of
                                             Case 5:19-cv-03614-VKD Document 43 Filed 11/04/20 Page 2 of 2




                                   1   forwarding them to Ms. Collins. Dkt. No. 41. Additionally, at the Court’s direction, counsel

                                   2   provided Ms. Collins’s last known mailing address: P.O. Box 15186, San Francisco, CA 94155.

                                   3   Id.

                                   4           The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                   5   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629-33

                                   6   (1962). Ms. Collins shall file a written response to this order explaining why this action should

                                   7   not be dismissed without prejudice for her failure to comply with the Court’s orders and to

                                   8   prosecute this case. Ms. Collins must file her written response by December 4, 2020. The Clerk

                                   9   of the Court shall mail a copy of this order to Ms. Collins at the mailing address noted above.

                                  10   Additionally, to the extent counsel at AllAccess Law Group previously indicated that they have an

                                  11   alternate email address for Ms. Collins, they are requested to email a copy of this order to her and

                                  12   to file a proof of service with the Court.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: November 4, 2020

                                  15

                                  16
                                                                                                    VIRGINIA K. DEMARCHI
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
